Citation Nr: 1514801	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO. A transcript of that hearing is associated with the claims folder. 

In August 2013 and in September 2014, the Board remanded this matter for additional development.  


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's September 2014 remand instructions, the claims file was forwarded to the VA examiner who provided an earlier opinion in September 2013, which the Board found inadequate.  

In a November 2014 supplemental opinion, the VA examiner noted that in the prior opinion she already opined that the Veteran's hypertension was less likely as not caused or aggravated (permanently worsened beyond the natural progression) by service-connected coronary artery disease and/or diabetes mellitus.  The examiner acknowledged the Veteran's and other laypersons statement.  However, she concluded that the objective medical evidence in the records did not support the diagnosis and treatment of hypertension until 1989/1990.  In addition, the current medical records documented stable controlled hypertension.  Therefore, the examiner continued to opine that the Veteran's hypertension was less likely as not caused or aggravated (permanently worsened beyond the natural progression) by service-connected coronary artery disease and/or diabetes mellitus.

The Board again finds that opinion is inadequate in addressing the relationship, if any between hypertension and service-connected coronary artery disease and diabetes mellitus.  The Board specifically noted in the September 2014 remand that the fact that medication has been effective in treating the Veteran's hypertension did not provide a sufficient explanation of its etiology.  Further, the examiner did not address the significance of the fact that the Veteran was not shown to have hypertension prior to a 1989 heart attack.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be obtained).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Therefore, the Board finds that there remains insufficient medical evidence of record to make a decision on the claim and that another remand is warranted to determine the etiology of hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).

There must be substantial compliance with the terms of a Board remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Those requirements have not yet been fulfilled and the case, regrettably, must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor who has not previously examined him.  The physician must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for the opinions.  Any necessary tests should be obtained.  The examiner must reconcile the September 2013 and November 2014 VA opinions of record with the opinion provided.  The examiner should provide the following information:

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to active service or manifested within one year of separation from service.

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected coronary artery disease.  In providing the opinion, the examiner must address the significance, if any, of the fact that the Veteran was not shown to have hypertension prior to a 1989 heart attack.  The examiner should also address the lay testimony provided.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected diabetes mellitus.  In providing the opinion, the examiner must address the significance, if any, of the fact that the Veteran was not shown to have hypertension prior to a 1989 heart attack.  The examiner should also address the lay testimony provided.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected coronary artery disease.

(e)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

